Citation Nr: 0938887	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
sinus disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  

In a February 2008 statement, the Veteran's representative 
argued that the Veteran submitted a statement withdrawing his 
original claim of entitlement to service connection for a 
sinus disorder in March 2004, prior to a decision by the RO, 
but that the RO issued a rating decision in August 2004 which 
denied service connection for a sinus disorder anyway.  
Because the Veteran's representative has alleged a specific 
error in the RO's August 2004 rating decision, the Board 
construes the argument as a claim for revision of the August 
2004 rating decision on the basis of clear and unmistakable 
error (CUE).  As the issue of whether there was CUE in the 
RO's August 2004 rating decision has not been developed for 
appellate review, it is referred to the RO for appropriate 
disposition.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In February 2008, the Veteran's representative raised the 
issue of whether there was CUE in the RO's August 2004 rating 
decision which denied service connection for a sinus disorder 
because the Veteran withdrew his claim of entitlement to 
service connection for a sinus disorder in March 2004, 
several months before the RO's August 2004 rating decision 
was issued.  This issue has not been addressed by the RO in 
the first instance, and, consequently, the Board may not 
adjudicate the matter at present.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (noting where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

Moreover, the issue of CUE is "inextricably intertwined" 
with the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a sinus disorder.  That is, if CUE is found in 
the August 2004 rating decision which denied service 
connection for a sinus disorder, the matter of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a sinus disorder would 
be moot.  Therefore, this issue must be remanded to the RO in 
accordance with the holding in Harris v. Derwinski.  1 Vet. 
App. 181 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered); 
see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together).

Accordingly, the case is remanded for the following action:

1.  The RO must adjudicate the issue of 
whether there was CUE in the RO's August 
2004 rating decision which denied service 
connection for a sinus disorder.  Notice 
of the determination and the Veteran's 
appellate rights must be provided to the 
Veteran and his representative.  The 
Veteran and his representative must also 
be advised that, to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to any rating decision 
issued must be filed.

2.  After, and only after, the RO has 
adjudicated the issue of whether there was 
CUE in the August 2004 rating decision, 
the RO must readjudicate the issue of 
whether new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for a 
sinus disorder.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




